Exhibit 10.18

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (as hereafter amended, restated or otherwise
modified from time to time, the “Agreement”) is entered into effective as of
April 16, 2012 (the “Effective Date”), by and among LAPOLLA INDUSTRIES, INC., a
Delaware corporation (together with its successors and assigns, “Borrower”),
RICHARD J. KURTZ (“Junior Creditor”), and BANK OF AMERICA, N.A., a national
banking association (together with its successors and assigns, “Senior
Creditor”). Terms defined in Section 1, where used in the Recitals below and
elsewhere in this Agreement, shall have the same meanings, where so used, as are
prescribed therein.

 

RECITALS

 

Borrower is obligated to Senior Creditor for payment and performance of the
Senior Debt and has granted the Senior Liens to secure the Senior Debt. Borrower
is obligated to Junior Creditor for payment and performance of the Junior Debt.
Borrower has requested Senior Creditor to agree to certain amendments to the
Senior Credit Agreement, and in connection therewith, Borrower and Junior
Creditor have proposed that Borrower’s obligations in respect of the Junior
Obligations be subordinated to the Senior Debt, as provided by this Agreement.
Senior Creditor is willing to agree to such subordination, subject to and
conditioned upon execution and delivery by Junior Creditor, Senior Creditor and
Borrower of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for value received, the receipt and sufficiency of which hereby
are acknowledged by each of the undersigned, each of the parties hereto hereby
agrees as follows:

 

1. Definitions. Terms listed in this Section 1 shall have the following meanings
wherever used in this Agreement. Any pronoun shall include the corresponding
masculine, feminine or neuter form as the context may require.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended and from
time to time in effect (11 U.S.C. §§ 101, et seq).

 

“Business Day” means any day that is not Saturday, Sunday, or a day on which
banks in Dallas County, Texas are required or permitted under applicable law to
be closed.

 

“Commitments” means, collectively, the commitment of the “Lenders’ (as defined
by the Senior Credit Agreement) to extend credit pursuant to the Senior Credit
Agreement.

 

“Effective Date” has the meaning prescribed for such term in the introductory
paragraph of this Agreement.

 

“Junior Creditor” has the meaning prescribed for such term in the preamble
paragraph of this Agreement.

 

“Junior Note” means the certain promissory note dated as of April 16, 2012,
executed and delivered by Borrower in favor of Junior Creditor, as modified,
amended or restated from time to time.

 

“Junior Obligations” means all principal, accrued interest (including, without
limitation, any interest accruing thereon after the commencement of any
Proceeding and any interest that would have accrued thereon but for the
commencement of such Proceeding), costs, fees and expenses and any and all other
obligations for the payment of money now or hereafter owed by the Borrower under
or in connection with the Junior Note, in each such case as may be renewed,
refinanced, or increased from time to time.

 

“Lien” means an interest in property securing an obligation, whether pursuant to
contract, statute or common law, including a security interest, lien, pledge,
collateral assignment or otherwise.

 


 

 



“Paid in Full” means, with respect to indebtedness, payment of such indebtedness
in full in cash.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, governmental authority, or other entity.

 

“Plan” means any plan of partial or complete liquidation, reorganization,
readjustment, arrangement, composition or extension, whether in a Proceeding or
otherwise.

 

“Proceeding” means any (a) insolvency, bankruptcy, receivership, liquidation,
reorganization, readjustment, composition or other similar proceeding against
Borrower or its property, (b) proceeding for any liquidation, dissolution or
other winding-up of Borrower, voluntary or involuntary, (c) assignment for the
benefit of creditors of Borrower or (d) marshaling of the assets of Borrower.

 

“Senior Collateral” means all property of Borrower, now owned or hereafter
acquired, which at any time are subject to Senior Liens, and includes, without
limitation, all of the following types of property, now owned and hereafter
acquired by Borrower: inventory, equipment, furniture and fixtures, accounts,
chattel paper, contract rights, documents, instruments, money, general
intangibles, investment property, and all other goods, merchandise or personal
property, and all books, records, files (whether in tangible or electronic data
entry form), and all proceeds of any of the foregoing.

 

“Senior Credit Agreement” means the certain Loan and Security Agreement dated as
of August 31, 2010, among Borrower and Senior Creditor, as amended by the First
Amendment to Loan and Security Agreement dated as of November 10, 2010, the
Second Amendment to Loan and Security Agreement dated as of March 14, 2011, the
Third Amendment to Loan and Security Agreement dated as of May 11, 2011, the
Fourth Amendment to Loan and Security Agreement dated as of August 17, 2011 the
Fifth Amendment to Loan and Security Agreement dated as of November 21, 2011,
the Sixth Amendment to Loan and Security Agreement dated as of April 16, 2012,
and as may be further modified, amended, renewed, extended, restated,
supplemented or otherwise modified from time to time.

 

“Senior Creditor” has the meaning prescribed for such term in the preamble
paragraph of this Agreement.

 

“Senior Debt” means any and all of the following, now or hereafter existing or
arising: (a) all obligations of Borrower for repayment of principal of and
accrued interest on the Senior Loans (including, without limitation, any
interest accruing thereon at the legal rate after the commencement of any
Proceeding and any additional interest that would have accrued thereon but for
the commencement of such Proceeding), (b) all other indebtedness, obligations
and liabilities of Borrower to Senior Creditor under the Senior Credit Agreement
or the other Senior Debt Documents, whether now existing or hereafter incurred
or created (including, without limitation, claims for indemnity or damages
thereunder), (c) all indebtedness and obligations arising in connection with any
refinancings, replacements or increases of any of the foregoing with Senior
Creditor, and whether in the same, lesser or greater amount, and (d) any and all
renewals, extensions, increases or rearrangements of any of the foregoing.
Without limiting the extent and generality of the foregoing, “Senior Debt”
includes all indebtedness and obligations from time to time included within the
“Obligations” as defined by the Senior Credit Agreement (which definition is
incorporated herein by reference), as may be renewed, refinanced, or increased
from time to time.

 

“Senior Debt Documents” means the Senior Credit Agreement and the other “Loan
Documents” defined therein (which definition is incorporated herein by
reference), and any agreements, instruments or documents executed or entered
between Borrower and Senior Creditor during a Proceeding.

 

“Senior Default” means any “Default” as defined by the Senior Credit Agreement
(which definition is incorporated herein by reference) or any default (howsoever
defined) under any replacement or refinancing facility constituting Senior Debt.

 

 

 



“Senior Event of Default” means any “Event of Default” as defined by the Senior
Credit Agreement (which definition is incorporated herein by reference) or any
event of default (howsoever defined) under any replacement or refinancing
facility constituting Senior Debt.

 

“Senior Liens” means any and all Liens at any time held by Senior Creditor in
any property of Borrower that secures the Senior Debt.

 

“Senior Loans” means all “Loans” as defined by the Senior Credit Agreement
(which definition is incorporated herein by reference), outstanding from time to
time.

 

2. Junior Obligations Subordination. Until all Senior Debt has first been Paid
in Full and the Commitments terminated, Junior Creditor agrees that the Junior
Obligations hereby are expressly subordinated and junior in right of payment and
claim to the prior payment of all Senior Debt.

 

(a) No payments of any kind (whether principal, accrued interest or otherwise)
may be made on account of the Junior Obligations, or demanded, received or
retained by Junior Creditor on account of the Junior Obligations, except in the
manner and to the extent expressly allowed by Section 2(c).

 

(b) In the event of any Proceeding, all Senior Debt shall first be Paid in Full
and the Commitments terminated before any payment or distribution, whether in
cash, securities or other property, shall be made to any holder of any Junior
Obligations on account of such Junior Obligations. Any payment or distribution
of any kind or character, whether in cash, securities or other property, which
would otherwise (but for these subordination provisions) be payable or
deliverable in respect of any Junior Obligations shall be paid or delivered
directly to the Senior Creditor for application in payment of the Senior Debt
until all Senior Debt shall have been Paid in Full and the Commitments
terminated.

 

(c) Subject to Section 2(a) and Section 2(b) and the proviso following, after
the Term Loan has been Paid in Full, Borrower may pay, and Junior Creditor may
take, receive and retain, payments on account of the Junior Obligations,
provided, that (i) after the Effective Date and prior to making any such
payment, Borrower has received cash proceeds from capital contributions or
Subordinated Debt, or a combination thereof, in each case in form and substance
satisfactory to Lender, in an aggregate amount of $10,000,000 and (ii) at the
time of and after giving effect to any such payment, (A) no Senior Default or
Senior Event of Default has occurred and continues to exist.

 

3. Lien Priority. The Senior Liens and all rights of Senior Creditor in and to
the Senior Collateral are and shall be first, senior and prior to any Liens at
any time claimed by Junior Creditor in any property of Borrower. Junior Creditor
disclaims any Liens in any property of Borrower. Borrower and Junior Creditor
each agrees that Borrower will not grant to Junior Creditor, and Junior Creditor
will not take or claim from Borrower, any Lien in any property of Borrower as
security for the Junior Obligations. Without limiting the foregoing, Junior
Creditor hereby expressly subordinates to the Senior Liens any and all right,
title and interest, if any, which it now or may hereafter have or acquire in and
to any Senior Collateral. The priorities agreed to and established by this
Section 3 are applicable irrespective of the manner or order of creation,
attachment or perfection, the time or order of filing of any financing statement
or the time of giving or failure to give any notice, or of any other priority
that might otherwise exist under applicable law exclusive or independent of this
Agreement.

 

4. Limitation on Actions, Remedies. Junior Creditor agrees that:

 

(a) Until all Senior Debt is Paid in Full and the Commitments are terminated it
will not, without the prior written consent of Senior Creditor (i) at any time
commence, prosecute or participate in any administrative, legal or equitable
action against Borrower to collect or enforce any Junior Obligations, (ii) at
any time commence, prosecute, or participate in commencing or prosecuting, any
Proceeding or (iii) at any time take any action to enforce any Lien securing the
Junior Obligations or exercise any remedies against or in respect of any
property of Borrower securing the Junior Obligations.

 

 

 



 

(b) If, in violation of the provisions of this Agreement, Junior Creditor shall
commence, prosecute or participate in any suit, action, case or Proceeding,
Borrower may interpose as a defense or plea the provisions set forth herein, and
Senior Creditor may intervene and interpose such defense or plea in its own name
or in the name of Borrower and shall, in any event, be entitled to restrain the
enforcement of the payment provisions of the Junior Obligations, or of remedies
in respect of property of Borrower, in its own name or in the name of Borrower,
in the same suit, action, case or Proceeding or in any independent suit, action,
case or Proceeding, to the extent any such enforcement would be in violation of
this Agreement.

 

(c) Notwithstanding the foregoing, Junior Creditor may (i) file a proof of claim
in respect of the Junior Obligations in any Proceeding, and (ii) file suit on
the Junior Obligations at any time during the period of fifteen days prior to
the applicable date as necessary to toll any applicable statute of limitations,
provided, that Junior Creditor shall not prosecute such suit unless otherwise
allowed by Section 4(a).

 

5. Reserved.

 

6. Turnover of Improper Payments. If any payment or distribution of any
character, whether in cash, securities or other property shall be received by
Junior Creditor in respect of the Junior Obligations in contravention of any of
the terms of this Agreement, such payment or distribution or security shall be
received in trust for the benefit of, and shall be paid over or delivered and
transferred to, Senior Creditor for application to the payment of the Senior
Debt to the extent necessary to pay all Senior Debt in full.

 

7. Proceedings. The provisions of this Agreement are intended to and shall be
enforceable at all times, notwithstanding the commencement or continuation of
any Proceeding.

 

(a) In the event of any Proceeding:

 

(i) All Senior Debt shall first be Paid in Full and the Commitments terminated
before any payment or distribution, whether in cash, securities or other
property, shall be made to any holder of any Junior Obligations on account of
such Junior Obligations.

 

(ii) Any payment or distribution of any kind or character, whether in cash,
securities or other property, which would otherwise (but for these subordination
provisions) be payable or deliverable in respect of any Junior Obligations shall
be paid or delivered directly to the Senior Creditor for application in payment
of the Senior Debt until all Senior Debt shall have been Paid in Full and the
Commitments terminated.

 

(iii) Subject to the terms of this Agreement, Junior Creditor shall retain the
right to vote and otherwise act in any Proceeding (including, without
limitation, the right to vote to accept or reject any Plan proposed in any
Proceeding), provided, that Junior Creditor shall not vote with respect to any
such Plan or take any other action in any way so as to contest (i) the validity
or enforceability of the Senior Debt or the Senior Liens, (ii) the rights and
duties of Senior Creditor under the Senior Debt Documents or (iii) the
enforceability of any Senior Debt Document or this Agreement.

 

(b) Junior Creditor agrees that it will not object to or contest, or support any
other Person in objecting to or contesting, the validity, extent, perfection,
priority or enforceability of the Senior Liens or any claim of Senior Creditor,
or file any pleadings or motions or take any position in any proceeding in
contravention of this Agreement

 

(c) In any Proceeding,

 

(i) If Senior Creditor consents to the use of cash collateral or the sale or use
of any Senior Collateral, or agrees to provide post petition financing to
Borrower, Junior Creditor agrees that it shall be deemed to have consented to,
and will not raise any objection to nor support any other Person in objecting
to, any such use, sale or post-petition financing and, in such event, Junior
Creditor will subordinate, and shall be deemed to have subordinated, any Liens
of Junior Creditor to any adequate protection provided to Senior Creditor and
any “carve-out” for reasonable professional and United States Trustee fees
agreed to by Senior Creditor.



 

 

 

(ii) Junior Creditor agrees that it will not seek relief from the automatic stay
or any other stay in respect of any property included in the Senior Collateral,
without the prior written consent of Senior Creditor.

 

(iii) Junior Creditor agrees that it will not object to or contest, or support
any other Person in objecting to or contesting, any request by Senior Creditor
for adequate protection or any objection by Senior Creditor to any motion,
relief, action or proceeding by Borrower based on a claim of lack of adequate
protection, or the payment of interest, reasonable fees and expenses to Senior
Creditor under Section 506(b) or Section 506(c) of the Bankruptcy Code. Unless
otherwise agreed by Senior Creditor, Junior Creditor may seek, support, accept
or retain adequate protection only if Senior Creditor is granted similar and
like adequate protection and any Lien or super priority claim granted to Junior
Creditor in connection therewith is subordinated to the Liens or super priority
claims of Senior Creditor on the same basis as the other Liens securing the
Junior Obligations are subordinated in favor of Senior Creditor under this
Agreement. In the event Junior Creditor receives adequate protection, Junior
Creditor agrees that any Lien granted to Junior Creditor in connection therewith
shall be subordinated to the Liens securing the Senior Debt on the same terms
that the other Liens securing the Junior Obligations are subordinated in favor
of Senior Creditor under this Agreement.

 

(iv) If Senior Creditor is required to disgorge, turn over or otherwise pay
money or property to the estate of Borrower as a result of a claim of avoidance
based upon an alleged preferential or fraudulent transfer (any such
disgorgement, turnover or payment, a “Recovery”), then the Senior Debt and the
Senior Liens shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such Recovery had not occurred. If this Agreement shall have
been terminated prior to such Recovery, then this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the priorities and obligations
established by this Agreement. Junior Creditor agrees that, prior to the time
that the Senior Debt shall be Paid in Full and the Commitment terminated, it
shall not be entitled to benefit from any Recovery relating to any distribution
or allocation that was made in accordance with this Agreement, it being
understood and agreed that the benefit of such Recovery shall be allocated and
turned over to Senior Creditor for application in accordance with the priorities
set forth in this Agreement.

 

(v) Junior Creditor will not oppose any sale or disposition of any assets of
Borrower that is supported by Senior Creditor and Junior Creditor will be deemed
to have consented under Section 363 of the Bankruptcy Code, and otherwise, to
any such sale or disposition supported by Senior Creditor.

 

(vi) Junior Creditor acknowledges and agrees that the Junior Obligations are
separate, distinct and fundamentally different from the Senior Debt and the
liens securing the Senior Debt and shall be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding.

 

(vii) This Agreement is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code, and shall be effective before, during and after the
commencement of Proceeding.

 

8. No Impairment. Except as expressly stated otherwise in this Agreement, the
rights of Senior Creditor and the rights and obligations of Junior Creditor, in
each case as provided by the terms of this Agreement, shall remain in full force
and effect without regard to, and shall not be impaired by any circumstance,
including without limitation, (i) any act or failure to act on the part of an
Borrower, (ii) any extension or indulgence in respect of any payment or
prepayment of any Senior Debt or any part thereof or in respect of any other
amount payable to any holder of any Senior Debt, (iii) any amendment,
modification, increase, refinancing or waiver of, or addition or supplement to,
or deletion from, or compromise, release, consent or other action in respect of,
any of the terms of any Senior Debt, any Senior Debt Document or any other
agreement which may be made relating to any Senior Debt, (iv) any exercise or
non-exercise by Senior Creditor of any right, power, privilege or remedy under
the Senior Debt Documents, or any waiver of thereof, (v) any release by Senior
Creditor of any security for the payment of the Senior Debt, (vi) any merger or
consolidation of Borrower into or with any other Person, or any sale, lease or
transfer of any or all of the assets of Borrower to any other Person, (vii)
consent to any use of cash collateral by, or to the extension of credit to
Borrower in, any Proceeding, or (viii) absence of any notice to, or knowledge
by, Junior Creditor of the existence or occurrence of any of the matters or
events set forth in the foregoing clauses (i) through (vii) preceding. Junior
Creditor unconditionally waives notice of any of the matters referred to in this
Section 8.



 

 

 

9. Subrogation. Junior Creditor hereby waives all rights of subrogation, if any,
in respect of the Senior Debt and the Senior Liens until such time as all Senior
Debt has been Paid in Full and the Commitments terminated and all other
obligations of Borrower under the Senior Debt Documents shall have been duly
performed.

 

10. Modifications to Senior Debt or Junior Obligations. The Senior Debt
Documents may be modified, amended, supplemented, restated or replaced, and any
indebtedness or obligations thereunder may be renewed, extended, increased,
rearranged or refinanced with the Senior Creditor without the prior consent of
Junior Creditor. The Junior Obligations may not be modified or amended to (a)
increase the interest rate under the Junior Note, (b) shorten the principal
amortization or the maturity under the Junior Note, (c) increase the principal
under the Junior Note or add any other additional payment obligations, without
the prior consent of Senior Creditor.

 

11. Continued Effectiveness of this Agreement. The provisions of this Agreement
are intended to and shall be enforceable at all times, notwithstanding the
commencement or continuation of any Proceeding.

 

12. No Contest. Junior Creditor agrees that it will not at any time contest the
validity, perfection, priority or enforceability of the Senior Debt, the Senior
Debt Documents or the Senior Liens.

 

13. Representations and Warranties.

 

(a) Junior Creditor represents and warrants to Senior Creditor as follows:
(i) Junior Creditor has the requisite power and authority to enter into,
execute, deliver and carry out the terms of this Agreement, all of which have
been duly authorized by all proper and necessary action and are not prohibited
by its organizational documents, (ii) this Agreement, when executed and
delivered, will constitute the valid and legally binding obligation of Creditor,
enforceable in accordance with its terms, except as enforceability may be
limited by the effect of any applicable bankruptcy, insolvency, reorganization
or similar laws affecting creditors’ rights generally, and principles of equity,
and (iii) Junior Creditor is the sole owner, beneficially and of record, of the
Junior Obligations.

 

(b) Borrower represents and warrants to Senior Creditor and Junior Creditor as
follows: (i) Borrower has the requisite power and authority to enter into,
execute, deliver and carry out the terms of this Agreement, all of which have
been duly authorized by all proper and necessary action and are not prohibited
by its organizational documents, (ii) this Agreement, when executed and
delivered, will constitute the valid and legally binding obligation of it
enforceable in accordance with its terms, except as enforceability may be
limited by the effect of any applicable bankruptcy, insolvency, reorganization
or similar laws affecting creditors’ rights generally, and principles of equity,
(iii) Borrower is not in default or breach of the Junior Obligations and (iv) no
Senior Default or Senior Event of Default is in existence.

 

14. Cumulative Rights, No Waivers. Each right of Senior Creditor under this
Agreement shall be cumulative and in addition to any other right of Senior
Creditor against Borrower or Junior Creditor under applicable law. Any failure
or delay on the part of Senior Creditor in exercising any such right shall not
operate as a waiver thereof or impair the rights of Senior Creditor thereafter
to exercise same.

 

15. Modification. No waiver or consent with respect to any provision of this
Agreement shall be effective unless in writing and signed by Senior Creditor and
Junior Creditor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose given. Neither this Agreement,
nor any provision hereof, may be amended or modified except pursuant to an
agreement in writing entered into by Senior Creditor, Junior Creditor and
Borrower. Any notice to or demand on Junior Creditor which is specifically
required by this Agreement shall not entitle Junior Creditor to any other or
further notice or demand in the same, similar or other circumstances unless
specifically required by this Agreement.

 

16. Notices. All notices, demands and requests that any party is required to
give to any other party pursuant to this Agreement shall be in writing and shall
become effective (a) upon personal delivery, (b) three (3) days after it shall
have been mailed by United States mail, first class, certified or registered,
with postage prepaid, or (c) when properly transmitted by telecopy, in each case
addressed to the party to be notified as follows (and, in the case of each such
notice described in clauses (a), (b) and (c) preceding, also by email sent at
our about the time of sending such notice, addressed to the email to the party
to be notified as follows):

 

 



 

(a) If to Junior Creditor:

 

Richard J. Kurtz

270 Sylvan Road

Englewood Cliffs, New Jersey 07632

 

(b) If to Borrower:

 

Lapolla Industries, Inc.

15402 Vantage Parkway East

Suite 322

Houston, Texas  77032

Attention: Michael T. Adams, Executive Vice President

 

(c) If to Senior Creditor:

 

Bank of America, N.A.

901 Main Street, 11th Floor

Dallas, Texas 75202

TX1-492-11-23

Attention: H. Michael Wills, Senior Vice President

 

with copies (which shall not constitute notice) to:

 

Hunton & Williams LLP

1445 Ross Avenue, Suite 3700

Dallas, Texas 75202

Fax No.: (214) 880-0011

Attention: Daniel C. Garner

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 16. All such notices and correspondence shall be
deemed given (a) if sent by certified or registered mail, three (3) Business
Days after being postmarked, (b) if sent by overnight delivery service, when
received at the above stated addresses and (c) if sent by facsimile
transmission, when receipt of such transmission is acknowledged.

 

17. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

18. Assignment of Junior Obligations. The Junior Obligations may not be
transferred or assigned to any Person unless such transferee or assignee agrees
in writing to be bound by this Agreement as if it were the Junior Creditor
hereunder.

 

19. Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of Senior Creditor and Junior Creditor and shall be
binding upon the successors and assigns of Senior Creditor, Junior Creditor and
Borrower. Any assignee of the Junior Obligations shall be deemed bound by the
provisions of this Agreement applicable to Junior Creditor.

 

20. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be valid as an original.

 

 



 

 

21. Defines Rights of Creditors. The provisions of this Agreement are solely for
the purpose of defining the relative rights of Senior Creditor, on the one hand,
and Junior Creditor, on the other hand, and shall not be deemed to create any
rights or priorities in favor of any other Person, including, without
limitation, Borrower or any debtor-in-possession or trustee in bankruptcy in any
Proceeding.

 

22. Termination. This Agreement shall terminate when the Senior Debt is Paid in
Full, or, if earlier, upon payment in full of the Junior Obligations.

 

23. JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTIONS
RELATED HERETO.

 

24. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
TEXAS.

 

25. Execution; Entire Agreement. A telecopy or other electronic transmission of
any executed counterpart of this Agreement shall be deemed valid as an original.

 

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES
REGARDING THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES.

 

 

Signature Pages Follow

Remainder of This Page Blank

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

SENIOR CREDITOR

 

BANK OF AMERICA, N.A.

 

 

By: /s/ H. Michael Wills, SVP

Name: H. Michael Wills

Title: Senior Vice President

 

 

JUNIOR CREDITOR

 

RICHARD J. KURTZ

 

 

By: /s/ Richard J. Kurtz

 

 

BORROWER

 

LAPOLLA INDUSTRIES, INC.

 

 

By: /s/ Michael T. Adams, EVP

Name: Michael T. Adams

Title: Executive Vice President

